Citation Nr: 0409905	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-01 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen 
a claim for entitlement to service connection for bilateral tinea 
pedis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for blepharitis and 
pinguecula of both eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  He also had service in the United States Army Reserve 
commencing in February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, 
in pertinent part, denied the above claims.  

In October 2001, the RO also denied entitlement to a compensable 
disability rating for service-connected residuals of a nasal 
fracture.  In June 2002, a 10 percent rating was assigned for this 
disability.  As a result, the veteran withdrew his appeal.  See 38 
C.F.R. § 20.204.

With regard to this issue of entitlement to service connection for 
bilateral tinea pedis, the RO denied the veteran's claim by rating 
action dated in June 1992.  The veteran did not appeal this 
decision.  Thereafter, in October 2001, the RO reopened the claim 
and denied it on the merits.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence has 
been submitted.  See Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). 

The issues of entitlement to service connection for tinea pedis, 
hearing loss, tinnitus, headaches, and blepharitis and pinguecula 
of both eyes will be addressed in the REMAND section of this 
decision.  


FINDINGS OF FACT

1.  In a rating decision dated in June 1992, the RO denied 
entitlement to service connection for bilateral tinea pedis.  The 
veteran did not appeal.

2.  Evidence received since the June 1992 RO decision bears 
directly and substantially upon the issue at hand, is neither 
duplicative or cumulative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim of 
entitlement to service connection for bilateral tinea pedis;.


CONCLUSIONS OF LAW

1.  The June 1992 RO decision which denied the veteran's claim of 
entitlement to service connection for a bilateral tinea pedis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  The evidence received since the June 1992 RO decision is new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for bilateral tinea pedis have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  However, the 
Board need not discuss the limited application of the VCAA in the 
new and material evidence claim, given the favorable disposition 
of that issue as decided herein.  The claim of entitlement to 
service connection for tinea pedis on the merits is the subject of 
the Remand.

Initially, the Board notes that a new regulatory definition of new 
and material evidence became effective on August 29, 2001.  See 66 
Fed.Reg 45620 (2001).  However, those provisions are only 
applicable to claims filed on or after August 29, 2001.  As the 
veteran's claim of new and material evidence substantially 
predates August 2001, the new regulatory criteria are not 
applicable.

In June 1992, the RO denied entitlement to service connection for 
bilateral tinea pedis.  The veteran was notified of this decision 
of his appellate rights by letter dated June 27, 1992.  He did not 
appeal.  Thus the June 1992 decision is final.  38 U.S.C.A. §§ 
7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

At the time of the June 1992 rating decision, there was no 
evidence of record linking tinea pedis diagnosed in 1987 to the 
veteran's active service.  The veteran's service medical records 
from November 1967 to February 1970 were negative for any 
incidents of bilateral tinea pedis.  A physical examination report 
from the Unites States Army Reserve, dated in November 1987, noted 
that the veteran had athlete's foot (tinea pedis).  

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no longer 
applies in the adjudication that follows reopening.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In November 2000, the veteran, in pertinent part, requested that 
his claim of entitlement to service connection bilateral tinea 
pedis be reopened.  In support of his claim, he submitted an 
undated statement from Walter Linder, M.D. indicating that the 
veteran had bilateral tinea pedis that was "highly likely to be 
due to his Vietnam service."

The statement from Dr. Linder constitutes both new and material 
evidence.  This evidence is clearly new in that it was not 
previously of record.  Moreover, it is material, in that it 
suggests the possibility of a relationship between current tinea 
pedis and the veteran's active service.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the June 1992 
rating decision is new and material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a tinea pedis is reopened.  
The appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration and to comply with due process.

The veteran's service medical records do not appear to be 
complete.  His representative stated in November 2000 that the 
veteran was treated for tinea pedis during active duty for 
training in June 1994, and requested that these records be 
obtained by the RO.  Accordingly, on remand the RO should make 
arrangements to obtain the veteran's complete service medical 
records and verify his service dates and the types of his service.  

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Contact the appropriate Adjudant Generals, the National 
Personnel Records Center, and any other appropriate indicated 
agency, and request the following: (1) verification of the 
veteran's service dates, whether active duty, active duty for 
training, or inactive duty training; (2) copies of the veteran's 
complete service personnel records from all periods of duty; and 
(3) copies of the veteran's complete service medical records from 
all periods of duty.

2.  Thereafter, readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, provide the veteran and 
his representative a supplemental statement of the case (SSOC).  
An appropriate period of time should be allowed for response.

Thereafter, the case is to be returned to the Board, following 
applicable appellate procedure.  The veteran need take no action 
until he is so informed.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



